Civil action to recover damages for breach of contract.
Plaintiff alleges and offered evidence tending to show that on 3 July, 1937, defendant contracted and agreed to sell to him 180 head of beef *Page 807 
cattle at 8c per pound, for delivery from the first to the fifteenth of October, 1937; that the defendant breached the contract, notifying the plaintiff by letter 7 September, 1937, that he had sold the cattle to another; and that he had been damaged thereby. The defendant contended and offered evidence tending to show that he had negotiated with the plaintiff for the sale of said cattle to the State, through plaintiff as agent, but that as a condition precedent the contract was to be in writing and signed by an official of the State; that no such contract was executed and none exists.
Appropriate issues were submitted to and answered by the jury in favor of the plaintiff. From judgment thereon the defendant appealed.
The controverted issues of fact have been submitted to and determined by a jury adversely to the defendant. After a careful examination of the several assignments of error we are of the opinion that they fail to disclose substantial or harmful error in the trial.
The judgment below is
Affirmed.